Exhibit 10.1

WAIVER

TO NOTE AND WARRANT PURCHASE AGREEMENT

THIS WAIVER (“Waiver”) is made and entered into as of this 7th day of November,
2006, by and among ARTISTdirect, Inc., a Delaware corporation (the “Company”),
and the undersigned Purchasers.  Capitalized terms used herein and undefined
shall have the meanings set forth in the Agreement (as defined in the Recitals
below).

RECITALS:

WHEREAS, reference is made to that certain Note and Warrant Purchase Agreement
dated as of July 28, 2005 (the “Effective Date”), as amended, by and among the
Company and the Purchasers (the “Agreement”);

WHEREAS, on the Effective Date, the Company also delivered a series of
Convertible Subordinated Notes, as amended (collectively, the “Subordinated
Notes”), issued pursuant to the terms of a Securities Purchase Agreement dated
as of July 28, 2005, as amended, by and among the Company and the holders of
such convertible debt identified on the signature pages thereto (collectively,
the “Holders”);

WHEREAS, Section 7(h)(v) of the Agreement (“Section 7(h)(v)”) contains a
negative covenant pertaining to the Company’s Consolidated Fixed Charge Coverage
Ratio, to be calculated quarterly;

WHEREAS, pursuant to Section 2 of the Subordinated Notes, the first cash payment
of accrued interest was not due and payable to the Holders by the Company until
September 30, 2006;

WHEREAS, as a result of the Company making a cash payment to the Holders for
interest that accrued on the Subordinated Notes for an approximate fourteen (14)
month period ended September 30, 2006 (the “First Interest Payment”), the
Company was in default of Section 7(h)(v) at September 30, 2006;  and

WHEREAS, the Purchasers have agreed to waive any default by the Company of
Section 7(h)(v) that was triggered at September 30, 2006 as a result of the
First Interest Payment.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreement herein contained and for other good and valuable consideration, the
parties hereto agree as follows:

1.             WAIVER.   The Purchasers agree to waive the Event of Default
under the Agreement that may have been triggered prior to the date hereof due to
a breach of the negative covenant contained in Section 7(h)(v) as a result of
the First Interest Payment.  Except as expressly set forth in the immediately
preceding sentence, nothing contained herein shall be construed as a waiver of
any other rights the Purchasers may have under the Agreement.

2.             CONFLICTS.  Except as expressly set forth in this Waiver, the
terms and provisions of the Agreement shall continue unmodified and in full
force and effect.  In the event of any conflict between this Waiver and the
Agreement, this Waiver shall control.

3.             GOVERNING LAW.  This Waiver shall be governed and construed under
the laws of the State of New York, and shall be binding on and shall inure to
the benefit of the parties and their respective successors and permitted
assigns.

1


--------------------------------------------------------------------------------




4.             COUNTERPARTS.  This Waiver may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Waiver as of the date
first set forth above.

COMPANY:

 

ARTISTdirect, Inc.

 

By:

/s/ Robert N. Weingarten

 

 

Name:

Robert N. Weingarten

 

 

Title:

Chief Financial Officer

 

 

 

PURCHASERS:

 

 

CCM Master Qualified Fund Ltd.

 

By:

/s/ Clint D. Coghill

 

 

Name:

Clint D. Coghill

 

 

Title:

Director

 

 

JMB Capital Partners, LP

 

By:

/s/ Cyrus Hadidi

 

 

Name:

Cyrus Hadidi

 

 

Title:

Partner

 

 

JMG Capital Parnters, LP

 

By:

/s/ Jonathan M. Glaser

 

 

Name:

Jonathan M. Glaser

 

 

Title:

Member Manager

 

 

JMG Triton Offshore Fund, Ltd.

 

By:

/s/ Jonathan M. Glaser

 

 

Name:

Jonathan M. Glaser

 

 

2


--------------------------------------------------------------------------------




 

Title:

Member Manager

 

 

3


--------------------------------------------------------------------------------